Citation Nr: 0830213	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-24 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	[redacted], Attorney at 
Law



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946.  He died in March 2006.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in St. Petersburg, Florida, 
in May 2008.  The record was kept open to allow the appellant 
to submit additional evidence.

The appellant submitted additional evidence, with a waiver of 
agency of original jurisdiction consideration, that was 
received at the Board in June 2008.  The Board will consider 
the evidence during its appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran served on active duty in from April 1945 to 
December 1946.  He died in March 2006.  The appellant is his 
surviving spouse.

2.  The cause of the veteran's death in March 2006 was listed 
on his certificate of death as congestive heart failure, with 
severe valvular heart disease and bicuspid aortic valve 
listed as leading to the underlying case of death.  
Atherosclerotic vascular disease and atrial fibrillation were 
listed as other significant conditions that contributed to 
death but did not result in the underlying cause noted.

3.  At the time of the veteran's death, service connection 
was in effect for dysthymic disorder, rated as 100 percent 
disabling since September 6, 2002, tinnitus, rated as 10 
percent disabling, and bilateral hearing loss and right ankle 
sprain both rated as noncompensable.

4.  The veteran's congestive heart failure, severe valvular 
heart disease, bicuspid aortic valve, atherosclerotic 
vascular disease, and atrial fibrillation occurred many years 
after service, and are not attributable to the veteran's 
period of military service.

5.  It is at least as likely as not that the veteran's 
service-connected dysthymic disorder materially contributed 
to, and aided in the production of the veteran's death.  


CONCLUSION OF LAW

A service-connected disability caused or contributed 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1310; 38 C.F.R. 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.312 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from April 1945 to December 
1946.  He submitted his initial claim for service-connected 
disability compensation in January 1991.  He sought service 
connection for tinnitus of the right ear at that time.  

The veteran was evaluated for both hearing loss and tinnitus.  
His claim for service connection for both issues was denied 
in March 1991.  

The veteran reopened his claim for service connection for 
hearing loss and tinnitus in September 1998.  He also 
included a claim for a right ankle disorder.  The veteran was 
granted service connection for tinnitus, bilateral hearing 
loss, and a right ankle sprain in August 2001.  The effective 
date for service connection was September 29, 1998.  The 
veteran was awarded a 10 percent disability evaluation for 
his tinnitus.  His bilateral hearing loss and right ankle 
sprain were both evaluated at the noncompensable level.

The veteran submitted a claim for an increased evaluation for 
his hearing loss and service connection for anxiety that he 
said was caused by his hearing loss in July 2002.  The 
veteran submitted a second statement regarding his claim in 
September 2002.

The veteran also submitted statements from G. A. Rosenblum, 
M.D., in support of his claim.  The statements were all dated 
in 2002.  In essence Dr. Rosenblum [sic] said the veteran had 
been a patient for several years.  The veteran suffered from 
depression, flattened affect, no motivation, and mood swings 
with frequent panic attacks.  Dr. Rosenblum opined that the 
veteran's depression/anxiety was related to his service-
connected hearing loss.

The veteran was afforded a VA mental disorders examination in 
November 2002.  The veteran and the appellant provided input 
to the examiner.  They said the veteran began to develop 
problems with nervousness and anxiety in about 1992.  The 
symptoms had worsened over the years.  The veteran was placed 
on Zoloft around 1999.  The medication reduced the intensity 
of the symptoms but did not eliminate them.  It was noted 
that the veteran had his own building maintenance company for 
approximately 35 years.  He had to quit in 1985 because of 
decreasing eye sight.  (The veteran reported on his 1991 
claim that he was legally blind since 1987).

The examiner reported that the mental status examination 
showed the veteran to be oriented to person and place but was 
off on the date by several days.  The veteran's appearance 
was clean and adequate.  Speech was somewhat tangential and 
circumstantial but otherwise within normal limits, logical, 
and largely goal directed.  Eye contact was said to be fair.  
The examiner said that motor behavior could be characterized 
as free from any abnormal movements or mannerisms.  The 
veteran's thought content evidenced no overt or reported 
signs of psychosis, delusions, hallucinations, or thought 
disorder.  The examiner said that pre-occupations were 
present and appeared to center around the veteran's 
increasing sensory impairments.  The veteran's mood was 
congruent with thought content and appeared dysphoric.  
Affect was said to be blunted, restricted in range, 
appropriate to content, and appeared constricted.  The 
veteran's cognitive functions were essentially questionable, 
marginal, and his concentration appeared questionable.  The 
examiner said the veteran's level of freedom from 
distractibility appeared essentially adequate.  Insight was 
inadequate and judgment was grossly within normal limits.  

The veteran was given a primary Axis I diagnosis of dysthymic 
disorder, typical onset.  He was given a secondary Axis I 
diagnosis of generalized anxiety disorder with panic attacks.  
The examiner opined that the veteran's anxious and depressive 
symptoms were caused, and aggravated by, his longstanding 
history of tinnitus and hearing loss.  The examiner said it 
was not uncommon for individuals who suffer from medical 
disabilities, and/or chronic and progressive sensory 
impairment to develop emotional difficulties.  

The examiner further opined that the veteran appeared to 
demonstrate occupational and social impairment with 
deficiencies in most areas of his life.  His functioning had 
been adversely impacted by these impairments in the past and 
it would likely continue throughout his lifetime.  The 
examiner said that, even under minimal conditions, the 
demands and pressures associated with daily living, coupled 
with the chronic nature of the disability, would probably 
cause an increase in both the complexity and severity of the 
impairments.  He said that, from a clinical perspective, 
improvement was not likely to occur and could not be 
realistically expected.  The examiner assigned a Global 
Assessment of Functioning (GAF) of 40.

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 31 - 40 
is defined as "Some impairment in reality testing or 
communication (e.g.. speech is at times illogical, obscure or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school)."  Ibid.  

The veteran was granted service connection for dysthymic 
disorder in December 2002.  He was awarded a 100 percent 
disability evaluation effective from September 6, 2002. 

The appellant's claims for entitlement to Dependency and 
Indemnity Compensation and burial benefits were received in 
March 2006.  The appellant included a copy of the Certificate 
of Death for the veteran that reported his death in March 
2006.  The cause of the veteran's death was listed as 
congestive heart failure with severe valvular heart disease 
and bicuspid aortic valve listed as leading to the underlying 
case of death.  Atherosclerotic vascular disease and atrial 
fibrillation were listed as other significant conditions that 
contributed to death but did not result in the underlying 
cause noted.

The appellant also included a statement wherein she contended 
that the veteran's death was causally related to his service-
connected dysthymic disorder.  She reported that the veteran 
underwent aortic valve replacement on February 15, 2006, and 
subsequently developed uncontrollable post-surgical 
agitation.  She said the extreme nature of the agitation 
caused the rupturing of his vascular and peritoneal cavity 
sutures.  This lead to an infection and the veteran's death.  
She acknowledged that post-surgical agitation was a risk in 
many surgeries.  She said it was her opinion, and that of the 
veteran's treating physicians, that the extreme violent 
nature of the veteran's agitation was due to his military-
related psychiatric disability.  She also stated that the 
veteran's only mental infirmities were military in origin.  

Records and a statement were obtained from one of the 
veteran's cardiologists, E. H. Lieberman, M.D.  The records 
related to several clinical visits in January 2006.  The 
entries show that the veteran was found to have a significant 
aortic insufficiency.  The records also show that there were 
reservations about performing surgery because of an 
underlying neurologic situation.  Dr. Lieberman recorded that 
he had an extensive discussion with the veteran and his 
family regarding treatment options.  The ideal solution was 
aortic valve replacement but this carried an inherent risk.  
He said they specifically discussed the potential neurologic 
situations that could resolve [sic] given the veteran's 
preexisting neurologic disease.  He said he encouraged the 
veteran to speak with Dr. Rosenblum.  

Dr. Lieberman also submitted a letter, dated in April 2006.  
He noted that the veteran underwent aortic valve replacement.  
He said the postoperative course was complicated by marked 
confusion and agitation.  The veteran required both physical 
and medical restraint.  Despite the restraints, the veteran 
continued to have problems with agitation.  Dr. Lieberman 
said this lead to a more prolonged course on the ventilator.  
He said it also eventually lead to the veteran destabilizing 
his mediastinal wound and that ultimately lead to an 
infection.  The infection ultimately proved lethal to the 
veteran.

Dr. Lieberman added that "[i]t is clear that his 
postoperative course and ultimate demise was in large part 
related to his inability to provide adequate cooperation 
during the postoperative period as a result of his 
psychiatric illness."  

Associated with the claims folder are VA treatment records 
for the period from July 1998 to February 2006.  The VA 
records primarily relate to audiology clinic visits for the 
veteran and the treatment of his hearing loss by evaluation 
and provision of hearing aids.  The records do not reflect 
any evaluation or treatment of any type of heart disease or 
aortic valve deficiency.  The veteran was noted to be taking 
Simvastatin in an entry dated in January 2005.  Entries in 
2006 do record that the veteran was legally blind in both 
eyes.  

The veteran was afforded audiology Compensation and Pension 
(C&P) examinations in 1999 and a C&P examination of his right 
ankle in April 1999.  The results of the examination reports 
do not contain any findings relevant to the issue on appeal.

Associated with the claims folder are records from Delray 
Medical Center (Delray) for the period from February 13, 
2006, to March 2006.  The veteran was admitted for evaluation 
of his aortic insufficiency.  Dr. Lieberman wrote an 
admission history and physical report on February 13th.  He 
noted the veteran's aortic insufficiency.  He said that there 
had been extensive discussions with the veteran, and his 
family, regarding surgery and the potential for neurological 
complications.  The records show the veteran had cardiac 
catheterization on February 13th that revealed significant 
coronary artery disease, as well as severe aortic 
insufficiency.  He later underwent coronary artery bypass 
graft surgery and replacement of his aortic valve on February 
15th.  

The records from Delray included daily nursing notes that 
recorded the veteran's overall status as well as specific 
vital signs.  The veteran was noted to be restless and 
agitated after recovery from his catheterization anesthesia.  
A nursing note from February 13th noted that he was placed in 
a vest for protective purposes.  

The veteran had a neurologic consult following his 
catheterization procedure on February 13th.  The neurologist 
noted that the veteran had a significant past medical history 
of endocarditis, aortic valvular disease, congestive heart 
failure, arteriosclerotic heart disease (ASHD), hypertension 
and hypercholesterolemia during the past summer.  The 
neurologist noted that the veteran had had confusional 
episodes on sleeping medications in the past and had 
developed a syndrome of hallucinosis associated with 
difficulty staying awake, inattention and falls that began 
"perhaps insidiously" in August [2005], were evidently 
worse in December, with some improvement.  The neurologist 
noted that the veteran had become combative in the 
catheterization laboratory and the procedure was not 
completed.  The veteran was also agitated on the floor and 
received Ativan.  He slept but was more agitated when he 
awoke.  The neurologist said the veteran was not as agitated 
or combative at the time of the consult.  He noted restraints 
were removed.  The veteran did not complain of any symptoms 
at the time.  

On examination the neurologist said the veteran was awake and 
had some inattention.  He said the veteran perseverated.  He 
added that the veteran was somewhat guarded and confabulatory 
and somewhat delusional in that felt he was being kept 
against his wishes.  The veteran was oriented to the place 
and the U. S. President but not to the year.  The 
neurologist's impression was of acute encephalopathy, likely 
drug-related, in an individual who had some subacute 
encephalopathy going back to the fall of this [sic] year.

Additional nursing note entries documented multiple instances 
of the veteran being agitated, restless, combative, 
attempting to get out of bed, pulling at his intravenous 
lines and lines from different monitoring devices.  He was 
placed in restraints on a number of occasions, to include 
when he was placed in a chair.  The veteran was mostly noted 
as unable to respond or participate in his treatment.

Because of the veteran's continued agitation a psychiatric 
consult was obtained from I. Extein, M.D., on February 20th.  
Dr. Extein reported a history from the appellant that the 
veteran had no real cognitive decline.  He had been on Zoloft 
and occasional Xanax at home for depression and was described 
as being fairly lucid.  He said the appellant reported that 
the veteran took Ambien once and it had caused him to become 
agitated and relieve the war.  Dr. Extein noted that the 
veteran had been agitated and hallucinating postoperatively.  
He also noted that there had been a neurology consult with an 
impression of acute encephalopathy.  Dr. Extein said that the 
veteran had been medicated.  He also said that the veteran 
had been restless, poorly communicative, trying to pull out 
lines at times, seeming sedated in the day, a little worse at 
night, and not really speaking.  

Dr. Extein noted a previous psychiatric history of post-
traumatic stress disorder (PTSD) symptoms since the veteran 
was involved in an explosion in service.  His diagnostic 
impressions were postoperative delirium, multifactorial, 
sedation secondary to medication, history of depression, 
history of PTSD secondary to wartime experiences, and status 
post aortic valve replacement and CABG.  Dr. Extein 
recommended that the veteran's morphine be discontinued to 
avoid sedation and increased confusion.  He also recommended 
that the veteran's Ativan be discontinued to avoid excess 
sedation.  

Additional nursing note entries from February 21st to 
February 28th recorded similar findings regarding the 
veteran's behavior and status.  An entry from February 26th 
noted that the veteran's midsternal incision was open to the 
air with no drainage or bleeding.  His left leg incision was 
wrapped loosely with Keflix dressings but the veteran kept 
pulling at the dressing.  The upper aspect of the incision 
was noted to be opened.  Another entry, from February 28th, 
noted that there was a bloody pus drainage coming from the 
midsternal wound.  

Because of the status of the veteran's chest incision he was 
afforded an infectious disease consult by D. Heiman, M.D., on 
February 28th.  Dr.  Heiman noted that the veteran had a 
history of bicuspid aortic valve that was treated over the 
summer for streptococcus viridans and endocarditis.  He noted 
the veteran's surgical history at Delray.  Dr. Heiman said 
the veteran's postoperative course had been complicated by 
postoperative encephalopathy and thrombocytopenia and that 
the veteran had not recovered from the encephalopathy.  He 
said the veteran had developed what appeared to be a septic 
phlebitis in the right upper extremity that was possibly a 
chemical phlebitis coming from the sternal wound.  The left 
lower extremity saphenous vein donor wounds had not healed 
well.  The veteran was said to be encephalopathic and unable 
to provide any history.  A history was obtained from the 
veteran's medical record and discussion with the nurses.

Dr. Heiman said the veteran's past medical history was 
remarkable for the episode of endocarditis, bicuspid aortic 
valve, and prior knee surgery.  The veteran was able to 
respond "yes" to his name and to say "okay" but was unable 
to answer questions beyond that.  Dr. Heiman's impression was 
that the veteran had postoperative encephalopathy and had 
developed drainage from his sternal wound and had a septic 
appearance.  There was also an inflamed area on the right 
upper extremity that looked like a septic phlebitis.  He said 
the veteran likely either had bacteremia from his IV site or 
mediastinitis.  

The Delray discharge summary, dictated by Dr. Lieberman, 
noted that the veteran had cardiac catheterization on 
February 13th.  The veteran became increasingly confused and 
hallucinogenic.  He said this was reminisce [sic] of prior 
hospitalizations with the veteran when he had been 
hospitalized in New York.  Dr. Lieberman said that, because 
of this reaction, there were extensive discussions with the 
family regarding further surgery.  He said he expressed his 
grave reservations about further surgery due to the veteran's 
underlying neurologic and psychiatric issues, that would 
adversely affect his ability to cooperate with postoperative 
care.  He noted that the veteran underwent additional surgery 
on February 15th.  The veteran developed postoperative 
problems with confusion.  He reported that a psychiatric 
consult was obtained and the veteran prescribed Haldol for 
sedation.  He noted that the veteran required intermittent 
sedation and was often restrained in order to prevent injury.  

Dr. Lieberman said the veteran was noted to have an unstable 
sternum on February 28th with marked discharge from the 
sternum.  He said, prior to that, the veteran had developed 
phlebitis on the right arm and had dehisced the saphenous 
vein graft harvest site on the left leg.  Treatment options 
were discussed and it was decided to transfer the veteran for 
hospice care.  The discharge diagnoses were severe aortic 
insufficiency, coronary artery disease, atrial fibrillation, 
septicemia, mediastinitis, and altered mental status.

The veteran was transferred to the Hospice of Palm Beach 
County (HPBC) at Bethesda Memorial Hospital in early March 
2006.  The veteran died soon after his transfer.  

Records from the HPBC note that the veteran was admitted with 
end-stage septicemia, endocarditis, and valvular heart 
disease.  Treatment records show that the veteran was 
agitated, restless, and combative at the hospice prior to his 
passing.  

A VA medical opinion was obtained in October 2006.  The 
examiner said he had reviewed the claims folder and available 
records in forming his opinion.  The examiner referred to the 
VA examination in November 2002.  He noted the two diagnoses 
and the GAF score of 40.  The examiner stated that there were 
no records to show any psychiatric treatment for the veteran.  
He noted that the veteran had surgery for his aortic valve 
and subsequently died in March 2006.  The examiner reported 
the listed cause of death and other conditions noted on the 
certificate of death.  The examiner also referenced the 
contention that the veteran's postoperative course, and 
ultimate demise, was in large part related to his inability 
to provide adequate cooperation during the postoperative 
period.  He noted that it was further contended that this was 
a result of the veteran's service-connected dysthymic 
disorder.  The examiner said that records from Delray showed 
that the veteran was agitated and hallucinating 
postoperatively and tried to pull out his lines.  He referred 
to the psychiatric consult from Dr. Extein.  

The examiner said that the veteran appeared to have achieved 
some stability with his depressive condition with medication.  
There were no findings or symptoms of delirium, confusion, or 
agitation related to dysthymic disorder prior to surgery.  
The delirium was reported only as a postoperative finding.  
The examiner stated that the veteran's service-connected 
dysthymic disorder did not cause or contribute to his death.  
He said the veteran's previous psychiatric evaluations had 
been reviewed and a description of his medical condition, 
before and after surgery, was reviewed.  The veteran had 
psychiatric stability before surgery and delirium afterwards.  
The examiner further stated that the condition of dysthymia 
was not associated with delirium or psychosis.  He added that 
the veteran's dysthymic disorder was actually reported as 
being under control and the veteran having stability.  He 
concluded by saying the evidence showed a time relationship 
between the veteran's surgery and his subsequent 
postoperative period with delirium.

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death was denied in November 
2006.  She was granted entitlement to Dependents Education 
Assistance (DEA) benefits under Chapter 35 of the U. S. Code 
is established.  

The appellant disagreed with the denial of benefits in 
December 2006.  She was provided a copy of the veteran's 
claims folder in August 2007.  

The appellant perfected her appeal in August 2007.  The 
appellant stated that she had never claimed that the 
veteran's "coronary valvular disease" was in any manner 
service-related.  She said that the veteran's service-
connected dysthymic disorder was made worse through his many 
years of sensory deprivation (hearing loss, tinnitus, and 
blindness).  She said the sensory impairment isolated the 
veteran over 21 years and began a deteriorating depressive 
mood with a culmination in an inability to appreciate the 
nature or seriousness of his condition.  She said the 
veteran's depressive state of mind prevented him from 
assisting his treating physicians and other health care 
professionals in his postoperative care.  She said the 
veteran became severely frightened, agitated, and 
increasingly disoriented and required physical restraints to 
control his agitation.  This contributed to his sutures being 
ripped open and led to the veteran developing a virulent and 
systemic infection.  

The appellant testified at a Travel Board hearing in May 
2008.  The appellant stated that she did not believe that the 
veteran's dysthymic disorder had anything to do with his 
heart condition.  She further stated that she did not believe 
the veteran's heart disease/problems were directly related to 
his military service.  She repeated her main contention that 
the veteran's postoperative agitation was increased as a 
direct result of his service-connected dysthymic disorder.  
This led to him ripping open the surgical wounds and the 
development of a severe infection that led to his death.  The 
appellant's attorney described the veteran's violent behavior 
following his surgery.  He further described the extreme 
restraints used in an attempt to control the veteran but he 
still found a way to cause his surgical wounds to become open 
and infected.  The appellant testified further about the 
veteran's inability to get along with other people because of 
the isolation he felt from his sensory impairments.  She 
described the major change in his personality and behavior 
over the years.  

The appellant submitted a statement from Dr. Lieberman, dated 
in May 2008, that was received at the Board in June 2008.  
Dr. Lieberman repeated his previous point that the veteran's 
postoperative course was complicated by his inability to 
cooperate with routine postoperative care due to his 
psychiatric condition.  He also stated that the veteran 
developed a wound infection and sepsis.  He said the 
veteran's death was the result of the postoperative sepsis 
from the wound infection.  

II.  Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2008).  For a service-
connected disability to be the principal cause of death, it 
must singularly or jointly with some other condition be the 
immediate or underlying cause of death, or be etiologically 
related thereto.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributory cause of death, it 
must be shown that it contributed substantially or 
materially, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2007).  In addition, certain chronic 
diseases, including arteriosclerosis, may be presumed to have 
been incurred during service if the disorder becomes manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

At the outset the Board notes that the appellant is not 
alleging that the veteran's several cardiac-related diagnoses 
are related to his military service.  Specifically, that his 
congestive heart failure, severe valvular heart disease and 
bicuspid aortic valve are not related to service.  She made 
this statement at the time of her substantive appeal and at 
her hearing.

The Board finds that there is no competent evidence to 
support a nexus between the veteran's congestive heart 
failure, severe valvular heart disease and bicuspid aortic 
valve and his military service.  His service treatment 
records are negative for any type of heart complaints or 
problems.  The first evidence of any type of heart problem is 
more than 50 years after service.  None of the extensive 
medical records associated with the claims folder show a 
relationship between the veteran's diagnosed disorders and 
his military service.  Finally there is no statement from any 
physician that links the veteran's death from congestive 
heart failure, severe valvular heart disease and bicuspid 
aortic valve to his military service.

The appellant has conceded that postsurgical agitation is a 
risk associated with surgery.  The evidence of record 
unequivocally establishes that the veteran experienced such 
agitation after his surgeries.  However, she contends that 
the veteran's postsurgical agitation was extreme and that his 
service-connected dysthymic disorder at least contributed to, 
or aggravated, his agitation.  This ultimately led to his 
death because of infection.

The evidence of record does support a conclusion that the 
veteran's service-connected dysthymic disorder did contribute 
to his death.  The treatment records from Dr. Lieberman note 
concerns for surgery because of a preexisting neurologic 
condition.  The records also note that other physicians, to 
include Dr. Rosenblum, had a similar concern.  

The veteran experienced agitation and restlessness 
immediately after his catheterization procedure on February 
13th.  The consulting neurologist noted a prior history of 
the veteran having confusional episodes on sleeping 
medications in the past.  He also had developed a syndrome of 
hallucinosis that was associated with difficulty in staying 
awake, inattention, and falls.  This was not associated with 
surgery.  The neurologist said the current episode 
represented acute encephalopathy that was likely drug 
related.  He also said the veteran may have had subactue 
encephalopathy in the fall of 2005.  

Dr. Extein, on psychiatric consult, found that the veteran 
had postoperative delirium that was multifactorial.  He 
discontinued morphine to avoid sedation and increased 
confusion.  He also discontinued Ativan to avoid excess 
sedation.  He prescribed the psychotropic drug Haldol for 
agitation.  However, as subsequent nursing note entries 
documented, the veteran's agitation was not lessened.  The 
later infectious disease consult clearly established the fact 
that the veteran's surgical wounds had become contaminated 
and that there was either bacteremia or mediastinitis.  

The transfer records from Delray and HPBC document the 
presence of end-stage septicemia.  Septicemia is "blood 
poisoning."  Espiritu v. Derwinski, 2 Vet. App. 492, 493 
(1992).  

In the Delray discharge summary, Dr. Lieberman reviewed the 
veteran's course of hospitalization and his development of 
confusion following surgery.  He noted the prior reservations 
about the veteran having surgery due to underlying neurologic 
and psychiatric issues that could adversely affect the 
veteran's ability to cooperate with his postoperative care.  
Pertinent discharge diagnoses were septicemia, mediastinitis, 
and altered mental status.  His opinion regarding the 
veteran's psychiatric disorder affecting his ability to 
cooperate in his postoperative treatment was repeated in 
several later statements.  He also linked the veteran's 
development of infection in his surgical wound to 
postoperative agitation that was aggravated by the veteran's 
inability to cooperate.  The implication was that the 
psychiatric disorder was a part of the veteran's agitation.

Upon review of all of the evidence of record, the Board finds 
that the veteran's service-connected dysthymic disorder 
materially contributed and aided in the production of his 
death.  The veteran developed multi-factorial delirium after 
his surgery.  Attempts were made to control the delirium but 
were unsuccessful.  The veteran's actions, while in this 
state, lead to the opening of surgical wounds.  The evidence 
documents that he developed septicemia that, while not listed 
on his certificate of death, clearly was involved in causing 
his death.  Moreover, there is evidence that the veteran had 
previously experienced a confused state with hallucinosis 
that was not related to any surgery.  

The November 2002 VA examiner stated that even under minimal 
conditions, the demands and pressures associated with daily 
living, coupled with the chronic nature of the veteran's 
disability, would cause an increase in both the complexity 
and severity of the veteran's impairments.  This was at a 
time when the examiner assigned a GAF score 40 that resulted 
in a determination of total impairment.  The examiner said 
the veteran would only get worse.  

The statements and records from Dr. Lieberman show there were 
concerns about how the veteran's psychiatric disorder would 
affect his ability to participate in his recovery.  The 
discharge summary and Delray records confirm Dr. Lieberman's 
reservations about how the veteran's psychiatric disorder 
would complicate the veteran's postoperative recovery.  
Complications that Dr. Lieberman said directly contributed to 
the veteran's death.

The Board notes that the VA examiner did not find a 
relationship between the veteran's service-connected 
dysthymic disorder and postoperative delirium.  He based this 
opinion the fact that there was no evidence of delirium prior 
to surgery.  He also said that dysthymic disorder was not 
associated with delirium or psychosis.  

Despite the negative opinion, the Board finds that the 
evidence is at least in equipoise on the question of whether 
the veteran's service-connected dysthymic disorder materially 
contributed to or aided in the production of his death.  In 
resolving all reasonable doubt in favor of the appellant, 
service connection for the veteran's cause of death is 
granted.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


